          Case 1:19-cv-00183-WLS Document 2 Filed 11/16/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                               ALBANY DIVISION

UNITED STATES OF AMERICA                     )
                                             )      Case No. 1:14-CR-1-WLS
v.                                           )
                                             )      Case No. 1:19-CV-183-WLS
CHRISTOPHER WHITMAN,                         )
                                             )
       Defendant/Petitioner.                 )


                        NOTICE OF APPEARANCE OF COUNSEL

       COMES NOW the undersigned Attorney at Law and enters his appearance on behalf of

Christopher Whitman in the instant case. All future notices, orders, correspondence and service

copies of pleadings should be sent to the undersigned at the address below.

       This 16th day of November, 2020.

                                             Robert R. McLendon, IV, P.C.
                                             214 Court Square, 2nd Floor
                                             Blakely, GA 39823
                                             TEL: (229) 723-2635
                                             FAX: (229) 723-2007
                                             E-mail: robmclendon4@hotmail.com

                                             By:    / S / Robert R. McLendon, IV
                                                    Robert R. McLendon, IV
                                                    State Bar of Georgia No. 497555

                                             Attorney for Christopher Whitman
                Case 1:19-cv-00183-WLS Document 2 Filed 11/16/20 Page 2 of 2




                           IN THE UNITED STATES DISTRICT COURT FOR THE
                                   MIDDLE DISTRICT OF GEORGIA
                                         ALBANY DIVISION

UNITED STATES OF AMERICA                                    )
                                                            )     Case No. 1:14-CR-1-WLS
v.                                                          )
                                                            )     Case No. 1:19-CV-183-WLS
CHRISTOPHER WHITMAN,                                        )
                                                            )
            Defendant/Petitioner.                           )

                                                    CERTIFICATE OF SERVICE

            I hereby certify that this day I filed the above Notice of Appearance of Counsel with the

Clerk of Court using the CM/ECF system which will automatically send e-mail notification of

such filing to all counsel of record.

            This 16th day of November, 2020.


                                                            Robert R. McLendon, IV, P.C.
                                                            214 Court Square, 2nd Floor
                                                            Blakely, GA 39823
                                                            TEL: (229) 723-2635
                                                            FAX: (229) 723-2007
                                                            E-mail: robmclendon4@hotmail.com

                                                            By:   / S / Robert R. McLendon, IV
                                                                  Robert R. McLendon, IV
                                                                  State Bar of Georgia No. 497555

                                                            Attorney for Christopher Whitman




criminaldefense\federal\2255\noticeofappearance(whitman)
